EXHIBIT 12 COLUMBUS SOUTHERN POWER COMPANY AND SUBSIDIARIES Computation of Consolidated Ratios of Earnings to Fixed Charges (in thousands except ratio data) Year Ended December 31, Twelve Months Ended Three Months Ended 2003 2004 2005 2006 2007 3/31/2008 3/31/2008 EARNINGS Income Before Income Taxes $ 246,809 $ 207,929 $ 199,259 $ 286,422 $ 387,473 $ 434,370 $ 116,498 Fixed Charges (as below) 58,771 61,742 63,665 74,155 79,400 82,119 20,895 Total Earnings $ 305,580 $ 269,671 $ 262,924 $ 360,577 $ 466,873 $ 516,489 $ 137,393 FIXEDCHARGES Interest Expense $ 50,948 $ 54,246 $ 59,539 $ 66,100 $ 69,625 $ 73,583 $ 19,239 Credit for Allowance for Borrowed Funds Used During Construction 5,123 4,996 1,526 5,955 7,275 6,036 1,031 Estimated Interest Element in Lease Rentals 2,700 2,500 2,600 2,100 2,500 2,500 625 Total Fixed Charges $ 58,771 $ 61,742 $ 63,665 $ 74,155 $ 79,400 $ 82,119 $ 20,895 Ratio of Earnings to Fixed Charges 5.19 4.36 4.12 4.86 5.88 6.28 6.57
